         CASE 0:20-cv-00587-PAM-KMM Document 38 Filed 07/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    SAMUEL POND,                                           No. 0:20-cv-00587-PAM-KMM

                        Plaintiff,

    v.
                                                                  ORDER
    UNION PACIFIC RAILROAD
    COMPANY, a Delaware Corporation;
    and COVIA HOLDINGS
    CORPORATION, a Delaware
    Corporation,

                        Defendants.


          Covia Holdings Corporation (“Covia”) filed a “Suggestion of Bankruptcy for
Covia Holdings Corporation and Certain of its Affiliates and Notice of Automatic Stay of
Proceedings.” ECF No. 32. Under 11 U.S.C. § 362(a), judicial actions or proceedings
against a debtor that has applied for bankruptcy relief must be stayed against that debtor.
Id. § 362(a)(1). Mr. Pond’s claims against Covia must be stayed pursuant to this
provision. The Court further concludes that it is appropriate to stay this entire case
because the claims against Union Pacific Railroad Company and its cross-claims against
Covia are all inextricably intertwined such that it would be a “waste of the parties’ and
the Court’s resources” for the matter to be litigated “piecemeal.” CitiMortgage v. Sellors,
No. 15-cv-1870 (PJS/TNL), 2016 WL 11508202, at *2 (D. Minn. Nov. 16, 2016) (“[A]
federal district court has the inherent power to stay the proceedings of an action, so as to
control its docket, to conserve judicial resources, and to provide for the just determination
of cases which pend before it.”) (cleaned up).1




1
       The Court held a telephonic proceeding to discuss this matter with counsel for all
parties. ECF No. 37. During that conference, counsel for the plaintiff agreed that a stay is
appropriate at this time.


                                              1
     CASE 0:20-cv-00587-PAM-KMM Document 38 Filed 07/14/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED THAT:

      1. This action is STAYED as a result of Covia’s bankruptcy proceeding; and

      2. The parties shall provide 90-day joint status updates, every 90 days from the
          date of this Order, regarding the progress of Covia’s bankruptcy proceeding
          and the likely duration of the stay.

Date: July 14, 2020

                                                       s/Katherine Menendez
                                                      Katherine Menendez
                                                      United States Magistrate Judge




                                             2
